Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment
Applicant’s arguments filed 11/30/2021 have been fully considered but they are not persuasive.
The applicant argues that Woodgate et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Woodgate et al. (figures 10-10E) discloses a display apparatus as claimed including a front light source module (41, 52), provided with a first support member (40) and a light emitting element adapted to emit an illuminating beam, wherein there is an included angle 0 between an optical axis of the light emitting element and a normal line of a display surface of the reflective display, and 0<= theta <=75°, and the first support member is connected to the reflective display, the light emitting element is disposed in the first support member, and the light emitting element is capable of rotating relative to the first support member (41 and 52 are capable of rotating relative to the first support member 40).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 6,483,613).
Regarding claim 1, Woodgate et al. (figures 10-10E) discloses a display apparatus, comprising: 
a reflective display (40); and 
a front light source module (41, 52), provided with a first support member (40) and a light emitting element adapted to emit an illuminating beam, wherein there is an included angle 0 between an optical axis of the light emitting element and a normal line of a display surface of the reflective display, and 0<= theta <=75°, and the first support member is connected to the reflective display, the light emitting element is disposed in the first support member, and the light emitting element is capable of rotating relative to the first support member (41 and 52 are capable of rotating relative to the first support member 40); and 
the illuminating beam passes through space between the front light source module and the reflective display and is reflected by the reflective display.  
The limitation, “the light emitting element is capable of rotating relative to the first support member” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Woodgate et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Note that range of the included angle as disclosed by Woodgate et al. is within the range of 0<= theta <=75° recited in claims 1.  Therefore, the included angle recited in claim 1 would have been obvious in view of the angle disclosed by Woodgate et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the included angle as taught by Woodgate et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

Regarding claim 2, Woodgate et al. (figures 10-10E) discloses wherein the front light source module is capable of moving relative to the reflective display.  
Regarding claim 3, Woodgate et al. (figures 10-10E) discloses wherein the front light source module is pivotally connected to the reflective display.  
Regarding claim 6, Woodgate et al. (figures 10-10E) discloses wherein the front light source module is adjacently disposed at a first position on the reflective display and is adapted to rotate to a second position located outside the reflective display with a first rotation axial line as an axis.  
Regarding claim 13, Woodgate et al. (figures 10-10E) discloses wherein an area of the display surface of the reflective display is A, and an area of the reflective display that is covered by the illuminating beam is equal to or greater than 0.7A (1A).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

Regarding claim 14, Woodgate et al. (figures 10-10E) discloses wherein the reflective display is one of a total reflective liquid crystal display and a transflective liquid crystal display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871